Citation Nr: 0507540	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-23 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, rated as 10 percent disabling prior to January 26, 
1999; rated as 20 percent disabling for the period from 
January 26, 1999 to February 10, 1999; rated as a 100 percent 
disabled for a period of convalescence from February 10, 1999 
to April 1, 1999; a 10 percent disabling rating from April 1, 
1999 to July 27, 2004; and 30 percent disabling from July 27, 
2004.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, rated as 10 percent disabling from July 1, 
1997.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to April 
1981.  

This appeal arises from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied an increased rating for the 
veteran's service connected left knee disorder.  Subsequent, 
rating decisions have resulted in staged ratings and separate 
ratings for instability and arthritis of the left knee which 
will be explained in the decision below.  

The Board of Veterans' Appeals (Board) remanded the veterans' 
claim in February 2000.  The development ordered has been 
accomplished and claim has been returned to the Board for 
further appellate consideration.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  For the period prior to February 10, 1999, the evidence 
demonstrates the veteran had moderate instability of the left 
knee, based on findings of medial laxity and slight 
irregularity of the contour of the medial collateral ligament 
on Magnetic Resonance Imaging (MRI) examination.  

2.  For the period from April 1, 1999 until May 6, 2000, 
after the surgical repair in February 1999 the evidence 
demonstrates no more than slight instability of the left knee 
until the veteran appears at the VA emergency room on May 6, 
2000.  

3.  For the period from May 6, 2000, the evidence 
demonstrates severe instability of the left knee.  

4.  The evidence does not demonstrate the veteran has 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees, and motion is not impeded to those 
points by pain.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for 
the period prior to January 26, 1999, for instability of the 
left knee have been met.  38 U.S.C.A. § 1110 (West 2004); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

2.  The criteria rating in excess of 20 percent rating, for 
the period from January 26, 1999 to February 10, 1999, for 
instability of the left knee have not been met.  38 U.S.C.A. 
§ 1110 (West 2004); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  

3.  The criteria for a rating, in excess of 10 percent, for 
the period from April 1, 1999 to May 6, 2000, for instability 
of the left knee have not been met.  38 U.S.C.A. § 1110 (West 
2004); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

4.  The criteria for a 30 percent rating, and no more, for 
the period from May 6, 2000 to July 27, 2004, for instability 
of the left knee have been met.  38 U.S.C.A. § 1110 (West 
2004); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

5.  The criteria for a rating in excess of 30 percent, 
beginning on July 27, 2004, for instability of the left knee, 
have not been met.  38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5257 (2004).  

6.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee from July 1, 1997 have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this instance the veteran 
was not informed of the provisions of the VCAA prior to the 
rating decision in May 1997.  

The RO sent the veteran a letter in April 2003 notifying him 
of the provisions of the VCAA.  The RO sent the veteran a 
copy of the January 2003 supplemental statement of the case 
in February 2003 which set out the regulations outlining the 
provisions of the VCAA.  A supplemental statement of the case 
was issued to the veteran in June 2003.  The RO informed the 
veteran of evidence they were unable to obtain in a November 
2003 and February 2004 letters and how the veteran could 
assist in obtaining the evidence.  The veteran's claim was 
readjudicated by the RO in a September 2004 rating decision.  
Any defect in notifying the veteran has been cured.  

The veteran appeared and gave testimony at the RO.  He was 
afforded VA examinations and all the records identified by 
the veteran were obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

Other impairment of the knee with recurrent subluxation or 
lateral instability that is severe is rated as 30 percent 
disabling.  With moderate impairment a 20 percent rating is 
assigned.  A 10 percent rating is assigned with slight 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

Arthritis, due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion rate as 
below: With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X-rays evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  The definition of major and minor joints is set out in 
38 C.F.R. § 4.45 (2004).  

Limitation of extension of the left to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  

Limitation of flexion of the leg to 60 degrees is rated as 
zero.  Flexion limited to 45 degrees is rated as 10 percent 
disabling.  Flexion limited to 30 degrees is rated as 20 
percent disabling.  Flexion limited to 15 degrees is rated as 
30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004).  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGPREC 23-97.  

When assigning an evaluation under Diagnostic Codes 5003 and 
5010 the provisions of 38 C.F.R. § 4.40, 4.45 and 4.59, 
providing for consideration of such factors as functional 
loss due to pain, must be considered.  VAOPGPREC 9-98.  

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004.  

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68 
(2004).  Amputation not improvable by prosthesis controlled 
by natural knee action is rated as 60 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5164 (2004).  

Factual Background and Analysis.  Service connection for 
residuals of tendon repair of the knee was granted in a May 
1982 rating decision and a noncompensable rating was 
assigned.  In August 1995 the RO granted a 10 percent rating 
for residuals of tendon repair of the left knee.  The veteran 
filed the claim for an increased rating for his service-
connected left knee disorder, which the subject of this 
appeal in April 1996.  

April 1995 records from the veteran's private orthopedist 
indicated the veteran had an open reduction and internal 
fixation of a fracture of the left knee in 1979.  The veteran 
was having recurrent swelling of the knee.  Examination 
revealed mild anterior instability, mild effusion, and pain 
over the medial joint line.  The left knee had osteophytes 
growing on the medial femoral condyle.  There was no medial 
or lateral instability.  X-rays showed some spurring of the 
medial femoral condyle and medial tibial plateau.  

A VA bone scan in June 1995 revealed no evidence of left knee 
abnormality.  June and August 1995 VA records included 
diagnosis of degenerative joint disease of the left knee.  X-
rays were positive for degenerative joint disease with joint 
space narrowing and spurs on the left.  

A February 1996 VA clothing allowance application noted the 
veteran wore a Dan Joy knee support that was neoprene and 
flexible with medial and lateral stays with a horseshoe 
patella stabilizer.  

When the veteran sought treatment for left knee pain in April 
1996 he was advised to elevate the knee and apply heat and 
ice.  Examination revealed tenderness of the left medial 
knee.  

A Magnetic Resonance Imaging (MRI) performed at VA in May 
1996 revealed normal appearing patellar, anterior and 
posterior cruciate, and lateral collateral ligaments.  There 
was a slight irregularity in the contour of the medial 
collateral ligament, which might represent chronic 
degenerative changes, although there was no frank tear.  A 
subtle diffuse increased signal was present within the 
posterior limb of the medial meniscus, which most probably 
represented grade I degenerative changes.  

The veteran submitted his leave requests from his employer 
for the period from October 1995 to May 1996.  They reflected 
eight days of leave due to his left knee problems.  

July 1996 VA records noted the following job restrictions 
related to the degenerative joint disease of the knee.  The 
veteran was not allowed to squat, he should not lift more 
than 10 pounds for more than 8 hours and should not be 
climbing stairs or ladders.  He should not walk more than 30 
feet.  

The veteran testified before a Hearing Officer at the RO in 
February 1997.  When asked if he had good range of motion of 
his knee, he replied that it hurt when he moved it, when he 
squatted down it hurt, and he had to pull up on something to 
get back up.  He had constant pain.  T-3.  

A VA examination of the veteran was conducted in March 1997.  
Examination revealed popping and grinding over the patella as 
it moved over the end of the femur.  There was synovial 
thickening and generalized tenderness.  The knee was stable 
to stress test.  Range of motion was from 0 to 120 degrees.  

In March 1997 the veteran went to VA and requested treatment 
for chronic pain and intermittent swelling of the left knee.  
Examination revealed mild swelling of the superior portion of 
the left knee.  Drawer sign and Lachman's test were negative.  
The veteran was advised to use Motrin.  

In June 1996 and May 1997 rating decisions, the RO continued 
the 10 percent rating for the left knee disorder.  The 
veteran filed his notice of disagreement with the denial of 
an increased rating in June 1997.  In August 1997 the veteran 
submitted a VA Form 9, on which he requested that his rating 
for the "left leg" be raised to 50 percent.  He stated his 
left knee had caused him to lose days from work.  He was 
unable to stand for long periods.  He could not work 
overtime.  He was in constant pain.  His leg caused him to 
fall on occasion.  He had to modify his bathroom because he 
never knew when his left knee would give out.  He could no 
longer participate in any kind of sports.  

In October 1997 the veteran appeared and gave testimony 
before a Hearing Officer at the RO.  He testified that his 
left knee gave way all the time.  He was in constant pain.  
He had been to the emergency room a couple of times with a 
swollen knee.  His wife testified it limited her husband's 
ability to carry groceries up the stairs, and play with his 
teenage sons.  She had observed his leg giving way.  She 
observed that he was constantly in pain.  (T-2,3,4).  

The RO continued the 10 percent rating for the left knee in a 
November 1997 rating decision.  

Records from Dr. A, the veteran's private orthopedic surgeon, 
indicated the veteran had some medial laxity of the joint in 
April 1998.  There was some crepitation on flexion and 
extension in the patellar area.  

January 1999 Records from Baylor Medical Center noted the 
veteran had range of motion of the left knee from 0 to 135 
degrees.  There was no instability of either knee to ligament 
stress testing.  McMurray's test caused pain in the left 
knee.  

In February 1999 an arthroscopic partial lateral meniscectomy 
and debridement of chondromalacia of the left knee was 
performed at Baylor University Medical Center.  The veteran 
submitted photographs taken during the arthroscopy showing 
the interior of the left knee.  

A follow-up visit to Baylor in May 1999 revealed the veteran 
had flare-ups of soreness or swelling due to his underlying 
post-traumatic arthritis.  Examination revealed trace 
effusion with no areas of point tenderness.  There was no 
instability.  

The RO issued the veteran a statement of the case in June 
1999 as to the issue of an increased rating for a disorder of 
the left knee.  The veteran submitted his substantive appeal 
in June 1999 and also informed the RO he had an operation on 
his left knee in February 1999.  In an August 1999 rating 
decision, the RO granted an increased rating to 20 percent 
for the period from January 26, 1999 to February 10, 1999, a 
100 percent rating for a period of convalescence from 
February 10, 1999 to April 1, 1999, and a 10 percent rating 
from April 1, 1999.  

An orthopedic evaluation for physical therapy conducted at 
Baylor in March 2000 revealed the veteran complained of pain 
with prolonged left knee flexion.  At the best of times he 
reported his pain as 3/10 and at worst 10/10 for the past 
week.  Range of motion of the left knee was from 0 to 115 
degrees.  

March 2000 records from Baylor indicate the veteran was 
having pain, grinding and catching with continued disability 
due to left knee pain.  The veteran reported the arthroscopy 
performed in February 1999 had helped until recently.  Range 
of motion was from 5 to 120 degrees.  There was no 
instability to ligament stress testing.  The veteran was 
walking with a mild limp.  There was tenderness along the 
medial joint line and peripatellar region of the left knee.  

May 6, 2000 VA records reveal the veteran went to the 
emergency room after the left knee had given way.  There was 
pain with flexion.  No joint laxity was detected either 
anteriorly or posteriorly.  Three days later examination 
revealed full range of motion, effusion, tenderness and plus 
one laxity to valgus stress.  The assessment was the veteran 
had a medial collateral ligament strain of the left knee.  A 
drop lock knee brace was ordered and issued to the veteran 
with a cane.  A VA kinesiology evaluation noted range of 
motion was from 0 to 130 degrees with some decrease in left 
quadriceps and hamstring strength.  

The veteran was also seen following his left knee giving way 
in May 2000 at Baylor University Medical Center.  Examination 
revealed range of motion of the left knee was from 5 to 120 
degrees.  There was trace effusion, but no instability to 
ligament stress testing.  He had medial joint line and 
peripatellar tenderness.  The veteran was using a cane to 
assist with ambulation.  The veteran was working two jobs, 
one at the postal service and another working at a warehouse 
at Service Merchandise.  

The veteran presented his sick leave slips for the period 
from January 2000 to March 2001.  The veteran had taken sick 
leave on twelve occasions.  The slips did not note the nature 
of his sickness.  The veteran contends they were due to left 
knee pain.  

The veteran's claim was remanded by the Board in February 
2000 to afford the veteran a VA examination.  A VA evaluation 
of the left knee was conducted in February 2001.  The veteran 
walked with a cane.  He had a mild limp.  Examination 
revealed no effusion, but severe crepitation.  He was tender 
in the joint line.  He could flex to 70 degrees and then had 
pain.  Lachman's and McMurray's signs were negative.  The VA 
physician noted the veteran had some difficulty with work, 
due to loss of flexion.  He drove a forklift.  He had 
increased pain with use of his left at work.  He had pain on 
motion.  

The veteran was again seen by his orthopedist at Baylor in 
August 2001.  The veteran complained of pain, giving way, 
weakness, swelling and grinding.  Examination revealed 
grinding on active range of motion.  The veteran was using a 
cane full time to assist with ambulation.  There was no 
instability to ligament stress testing.  X-rays revealed 
severe degenerative joint disease of the left knee.  He was 
almost down to bone on bone in the medial compartment of the 
left knee, but still had a little joint space left.  There 
was also some joint space narrowing in the lateral 
compartment of the left knee.  

August 2001 records reveal the veteran was using crutches to 
get around.  There was grinding with active range of motion.  
September 2001 records from Baylor revealed the veteran had 
been given three hyalgan injections, but still had moderate 
pain in the left knee.  

June 2002 VA records noted the veteran had dull pain in the 
left knee at rest.  He described it as being 8/10 in the 
medial lower patella.  It increased to 10/10 and was sharp 
with weight bearing.  He reported intermittent instability 
and edema.  

In September 2002 VA examination revealed the veteran had an 
antalgic gait with a left knee support.  He was tender to 
palpation of the left medial joint line and left medial 
patella edge.  He had pain with minimal lateral stress.  
Lachman's, McMurray's and drawer signs were negative.  There 
was swelling of the left knee, including in the popliteal 
fossa.  Range of motion of the left knee was full, with pain 
in flexion greater than 60 degrees.  

The RO in a January 2003 rating decision granted service 
connection for post-traumatic arthritis of the left knee.  A 
10 percent rating was assigned effective July 1, 1997.  In 
February 2003 the RO sent the veteran a letter notifying him 
of the grant of service connection for arthritis of the left 
knee, the evaluation assigned and the effective date of the 
rating.  A supplemental statement of the case was also issued 
to the veteran.  It contained the regulations setting out the 
provisions of the VCAA.  

The veteran submitted three color photographs of his knees.  

The veteran's left knee was evaluated by Dr. M. in April 
2003.  Examination revealed the veteran lacked 5 degrees of 
full extension and was able to flex to 120 degrees.  X-rays 
revealed bone on bone findings, medially.  There was no 
evidence of subluxation.  

An April 2003 bone scan, performed at Presbyterian Hospital 
at Plano, showed severe, abnormal localization to the medial 
compartment of the left knee consistent with joint disease.  

After reviewing the bone scan and radiographs, Dr. M stated 
the veteran was a candidate for a partial knee replacement.  
In discussing the treatment options, Dr. M. noted the veteran 
was 46, young, and still worked hard.  He concluded a total 
was the only choice for the veteran.  For the short term, the 
arthritis could be treated with a partial knee replacement, 
but a partial knee replacement would required that he baby 
the knee.  

In a June 2003 letter the veteran wrote he was in constant 
pain.  He was having to work overtime to support his family.  
He wanted additional benefits so he would not have to work 
overtime to make up for time lost, going back and forth to 
the doctor, whenever his knee swelled up.  His job duties 
prohibited him from taking pain medications since he drove a 
forklift.  

VA X-rays in September 2003 revealed narrowing of the medial 
compartment.  There were small loose bodies in the posterior 
patellar region.  

A VA occupational therapy consult was ordered for the veteran 
to assist him in coping with his left knee pain.  March 2004 
VA records reveal the veteran was having difficulty with 
safely and comfortably bathing/showering, getting on and off 
the toilet, and dressing his lower body including donning his 
socks and shoes.  

In May 2004 the veteran was evaluated by Dr. L.  Dr. L stated 
the veteran's left knee arthritis was severe enough that he 
was a candidate to consider knee replacement, when the 
veteran was no longer able to put up with the symptoms with 
nonoperative procedures.  Since he was only 47, Dr. L 
recommended he put off replacement as long as possible.  

A VA examination report, dated in July 2004, noted the 
veteran had pain in his knee with any weight-bearing.  He 
could walk a maximum of one half of a mile.  He had 
significant knee pain when walking as little as 100 yards.  
When driving the tractor at work he had some knee pain.  He 
had flare-ups of pain but they did not cause him to miss 
work.  He complained of instability of his knee, and wore a 
brace on the left.  The veteran had to use his hands to 
elevate himself out of his chair.  Range of motion of the 
left knee was painful free from 0 to 80 degrees.  There was 
one plus laxity of the left knee.  The impression was the 
veteran had degenerative joint disease of the left knee with 
chronic effusion and instability.  The knee hurt anytime the 
veteran was weightbearing and was worse with prolonged 
activity.  The VA examiner noted the veteran was not a good 
candidate for total knee replacement because of his age, 
activity level and weight.  

X-rays taken at VA in August 2004 confirmed degenerative 
changes, but no bone on bone contact in the medial joint 
line.  

The RO in a September 2004 rating decision granted an 
increased rating to 30 percent for lateral instability of the 
left knee from July 27, 2004.  

After reviewing the evidence the Board has concluded the 
veteran's claim for an increased rating must be considered 
based, first on the symptoms outlined in the two separate 
diagnostic codes, for instability and arthritis, and then 
during each of the time periods assigned by the RO for the 
rating period.  In this instance the Board must address not 
only whether there was an increase in disability but also 
when such an increase was demonstrated by the evidence.  The 
Board first considered disability of the left knee rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and proceeded 
in chronological order.  

Disability Rated Under Diagnostic Code 5257 Prior to January 
26, 1999, and From that Date to February 10, 1999 

Previously, a 10 percent rating was assigned for disability 
of the left knee based on slight recurrent subluxation or 
lateral instability of the knee as provided at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  An increased evaluation would 
require evidence demonstrating moderate impairment of the 
knee related to instability or recurrent subluxation.  

April 1995 VA records noted only mild anterior instability of 
the left knee.  In February 1996 VA records revealed the 
veteran was issued a Dan Joy knee brace for support.  March 
1997 VA records noted the knee was stable.  Testing for 
ligamental laxity was negative.  In August 1997 the veteran 
reported his knee had given out.  And in October 1997 he told 
a Hearing Officer his knee gave way all the time.  His wife 
also reported observing his leg give way.  April 1998 records 
again revealed evidence of some medial laxity.  

The veteran's disorder of the left knee has been diagnosed as 
due to injury to the patella itself and to the medial 
ligaments.  Even though testing on examination noted the 
veteran's knee was stable, the veteran was issued a brace in 
February 1996 and an MRI in May 1996 revealed a slight 
irregularity of the contour of the medial collateral 
ligament.  The veteran had also been seen for having a 
swollen left knee.  Those findings support the veteran's 
contentions of increasing instability which resulted in the 
February 1999 partial lateral meniscectomy and debridement of 
the left knee.  

The Board was unable to find any evidence which supported the 
veteran's instability was mild until January 26, 1999.  There 
was no injury or finding on examination which related 
increased instability or laxity from that date.  As the 
veteran had been issued a brace for the left knee in February 
1996, prior to his April 1996 claim for a higher rating than 
10 percent, the Board has concluded there was evidence of 
more than slight instability during the entire rating period 
prior to January 26, 1999.  A 20 percent rating based on 
moderate instability of the knee for the period prior to 
January 16, 1999 is supported by the evidence.  

A higher rating than 20 percent for the period prior to 
February 10, 1999 required evidence of severe instability.  
The Board considered whether there was evidence of severe 
instability prior to February 10, 1999.  Based on the testing 
which noted the knee was stable to stress in March 1997 at VA 
and the statement that the veteran had "some" medial laxity 
in April 1998, and January 1999 examination noting no 
instability, Board has concluded there was no evidence of 
severe instability prior to February 10, 1999.  

The Board has determined a 20 percent rating, but no more, is 
warranted for the rating period prior to February 10, 1999.  

The Board, in finding a 20 percent rating is warranted for 
the rating period prior to February 10, 1999, is not 
assigning an effective date for the rating period to 
commence.  That is an issue to be addressed by the RO.  If 
the Board assigned an effective date for the grant of 20 
percent, it would violate due process as the veteran would 
not have an opportunity to disagree with the effective date 
assigned.  See Bernard v. Brown, 4 Vet .App. 384 (1993).  

Disability Rated Under Diagnostic Code 5257 for the period 
from April 1, 1999 to July 27, 2004

From April 1, 1999 until July 27, 2004 the RO assigned a 10 
percent rating based on 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  May 1999 records noted no instability of the 
left knee after his surgical procedure in February 1999.  It 
was not until March 2000 that there is any reference to 
instability.  In March 2000 the veteran reported "catching" 
and indicated he had experienced improvement of his left knee 
after the surgery in February 1999 and only recently had 
increased symptoms.  It is in May 2000 that the veteran again 
went to the emergency room after his knee gave way.  

Based on the evidence of record no more than slight 
instability is demonstrated from April 1999 to May 6, 2000 
when the veteran appears in a VA emergency room after his 
left knee gave way.  

On or after May 6, 2000 severe instability is demonstrated.  
A drop lock knee brace was ordered for the veteran by VA in 
May 2000.  In February 2001 the veteran was walking with a 
limp and using a cane.  In August 2001 the veteran complained 
the knee giving way and was using the cane full time for 
assistance with ambulation.  The evidence supports the 
finding of severe instability from May 6, 2000.  A 30 percent 
rating based on instability of the left knee from May 6, 2000 
is warranted.  

The Board notes that 30 percent is the maximum schedular 
rating for instability of the knee provided in the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  

Disability of the Left Knee Related to Arthritis for the 
Period from July 1, 1997 to February 10, 1999

The RO in granting service connection for post-traumatic 
arthritis of the left knee, assigned an effective date of 
July 1, 1997.  The veteran was notified by the RO of that 
decision and the assignment of July 1, 1997 as the effective 
date of service connection for arthritis of the left knee.  
He did not file a notice of disagreement with that 
determination.  For that reason the Board has limited its 
consideration to the issue of an increased rating based on 
arthritis from that date.  The RO also granted a total rating 
for convalescent for the period from February 10, 1999 to 
April 1, 1999 following surgery on the left knee.  
Subsequently, there are two periods for rating arthritis of 
the left knee, one prior to the surgery and convalescence in 
February 1999 and one after, commencing on April 1, 1999.  

Disability due to Arthritis of the Left Knee from July 1, 
1997 to February 10, 1999 

Traumatic arthritis is rating as analogous to degenerative 
arthritis.  38 C.F.R. § 7.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated based on limitation of motion 
of the joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The Schedule for Rating Disabilities provides 
Diagnostic Codes for rating both limitation of extension and 
flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5261 and 5260.  Normal range of motion of the knee is 
illustrated as being from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).  

In August 1998 the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

Prior to February 10, 1999 the evidence does not include any 
explanation or findings revealing to what extent motion of 
the knee is limited by pain.  April 1998 private records did 
note crepitation with flexion and extension but did not 
reveal at what point it was elicited.  January 1999 records 
from Baylor Medical Center reported range of motion from 0 to 
135 degrees.  There were no comments on whether motion caused 
pain.  There is no basis in the record for assigning a rating 
in excess of 10 percent based on X-ray findings of arthritis 
of a major joint.  The evidence does not include any findings 
of limitation of motion, or painful motion in flexion to 45 
degrees or in extension to 10 degrees.  

After the period of convalescence in April 1999, the evidence 
includes numerous reports of limitation due to pain.  In 
March 2000 the veteran had pain with prolonged left knee 
flexion.  Range of motion was limited to 0 to 115 degrees.  
In May 2000 the veteran was only able to extent to 5 degrees 
and flexion was limited to 120 degrees.  The veteran was 
walking with a limp.  Subsequently, May 2000 records reported 
range of motion was limited to 5 to 120 degrees.  The VA 
evaluation in February 2001 revealed severe crepitation.  
Flexion without pain was to 70 degrees.  The veteran had pain 
with motion.  X-rays in August 2001 revealed severe 
degenerative joint disease, almost bone to bone in the medial 
compartment.  June 2002 records noted dull pain even at rest.  
Weight bearing caused sharp pain which the veteran described 
as 10/10.  A September 2002 VA examination noted limitation 
of flexion to 60 degrees, with pain beginning at 60 degrees.  
April 2003 records included range of motion from 5 to 120 
degrees with no comments on limitation due to pain.  

The evidence does not demonstrate limitation of either 
flexion to 45 degrees or limitation of extension to 10 
degrees, which is the level at which a compensable rating for 
limitation of motion of the knee is provided in the 
Diagnostic Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  

The Board has carefully considered the evidence that the 
veteran has pain in the left knee with all weight bearing.  
The regulations at 38 C.F.R. § 4.45(f) state that pain on 
movement, swelling and interference with sitting, standing 
and weight-bearing are to be considered.  The General Counsel 
in VAOPGCPREC 9-98 noted in their comments that 38 C.F.R. 
§ 4.59 contemplated at least the minimum compensable rating 
for painful motion with joint pathology.  There is nothing 
which provides that pain with weight bearing is analogous to 
limitation of motion.  

When the criteria for a compensable rating based on 
limitation of motion have not been met, a 10 percent rating 
is provided based on the number of joints involved.  In this 
case the left knee is a major joint and a 10 percent rating 
is assigned for degenerative joint disease of the left knee 
as shown on X-rays.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The Board has concluded the preponderance of the 
evidence is against a higher rating than 10 percent for 
arthritis of the left knee, either before February 10, 1999 
or after April 1, 1999.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's left knee has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.  The veteran has 
submitted his leave slips from work and testified his left 
knee pain interferes with the performance of his job.  
Clearly, the veteran has lost time from his job and has 
difficulty functioning, but he has not shown disability which 
is outside of that contemplated by the ratings assigned.  


ORDER

An increased rating to 20 percent based on instability of the 
left knee, but no more, is granted for the period prior to 
January 26, 1999, subject to regulations governing the award 
of monetary benefits.  

An increased rating based on instability of the left knee, in 
excess of 20 percent, for the period from January 26, 1999 to 
February 10, 1999, is denied.  

An increased rating based on instability of the left knee, in 
excess of 10 percent, for the period from April 1, 1999 to 
May 6, 2000, is denied.  

An increased rating based on instability of the left knee, to 
30 percent for the period from May 6, 2000, is granted, 
subject to regulations governing the award of monetary 
benefits.  

An increased rating for arthritis of the left knee is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


